DELAWARE POOLED® TRUST The Emerging Markets Portfolio (the “Portfolio”) Supplement to the Portfolio’s Prospectus dated February 28, 2013 Effective as of the date of this supplement, the following replaces the information in the section entitled “Portfolio summary: The Emerging Markets Portfolio – Who manages the Portfolio? – Sub-advisor”: Sub-advisor Mondrian Investment Partners Ltd. Portfolio managers Position with Mondrian Investment Partners Ltd. Start date on the Portfolio Ginny Chong, CFA Senior Portfolio Manager February 2012 Clive A. Gillmore Chief Executive Officer April 1997 Gregory J.P. Halton, CFA Senior Portfolio Manager July 2013 Andrew Miller Chief Investment Officer Emerging Market Equities February 2012 Effective as of the date of this supplement, the following portfolio manager biography is added to the section entitled "Management of the Trust – Portfolio Managers" beginning on page 59: Gregory J.P. Halton, CFA Senior Portfolio Manager – Mondrian Investment Partners Ltd. – The Emerging Markets Portfolio Having graduated from St Catherine’s College, Oxford in 2000 with a MEng (Hons) in Engineering Science, Mr. Halton worked in the global equity division of Deutsche Asset Management before joining Mondrian in 2004. Mr. Halton is a senior portfolio manager within the Emerging Markets Team. Mr. Halton is a CFA Charterholder and is a member of the CFA Institute and the CFA Society of the UK. Effective as of the date of this supplement, the following replaces the biographical information in the section entitled "Management of the Trust – Portfolio Managers." Andrew Miller Chief Investment Officer Emerging Market Equities – Mondrian Investment Partners Ltd. – The Emerging Markets Portfolio Mr. Miller is a graduate of the University of Birmingham. Prior to joining Mondrian in 2000, he worked in the Investment Management department of PricewaterhouseCoopers, where he was responsible for the analysis and audit of various investment vehicles. Mr. Miller is presently a Senior Portfolio Manager within the Emerging Markets Team. Mr. Miller holds the ASIP designation and is a member of the CFA Institute and the CFA Society of the UK. Investments in the Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolio, the repayment of capital from the Portfolio, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated July 11, 2013. DELAWARE POOLED® TRUST The Emerging Markets Portfolio (the “Portfolio”) Supplement to the Portfolio’s Statement of Additional Information dated February 28, 2013 The following replaces the information in the section entitled “Portfolio Managers – II. Portfolio Managers - Mondrian”: The following information was provided by Mondrian, the sub-advisor to The International Equity, The Labor Select International Equity, and The Emerging Markets Portfolios. A. Other Accounts Managed (as of December 31, 2012). Portfolio Manager No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Nigel Bliss Registered Investment Companies 1 $454M 0 $0 Other Pooled Investment Vehicles 1 $1,343M 0 $0 Other Accounts 14 $3,742M 0 $0 Ginny Chong Registered Investment Companies 3 $493M 0 $0 Other Pooled Investment Vehicles 4 $1,458M 0 $0 Other Accounts 9 $4,247M 0 $0 Elizabeth A. Desmond Registered Investment Companies 9 $2,863M 0 $0 Other Pooled Investment Vehicles 3 $3,518M 0 $0 Other Accounts 18 $5,785M 0 $0 Clive Gillmore Registered Investment Companies 1 $690M * * Other Pooled Investment Vehicles 1 $1,946M * * Other Accounts 4 $562M * * Gregory J.P. Halton Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 1 $280M 0 $0 Other Accounts 3 $519M 0 $0 Nigel G. May Registered Investment Companies 3 $770M 0 $0 Other Pooled Investment Vehicles 3 $441M 0 $0 Other Accounts 15 $5,555M 0 $0 Andrew Miller Registered Investment Companies 2 $410M 0 $0 Other Pooled Investment Vehicles 4 $1,496M 0 $0 Other Accounts 17 $5,130M 0 $0 Melissa Platt Registered Investment Companies 5 $1,290M 0 $0 Other Pooled Investment Vehicles 2 $77M 0 $0 Other Accounts 6 $559M 0 $0 Bilgin Soylu Registered Investment Companies 1 $198M 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 18 $1,216M 0 $0 *As Chief Executive Officer, Clive Gillmore has overall responsibility for all accounts. Please keep this Supplement for future reference. This Supplement is dated July 11, 2013.
